COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
Cause number:            01-15-00817-CV
Style:                   In re TT-Fountains of Tomball, Ltd., incorrectly named as MBS
                         Fountains of Tomball, Ltd. d/b/a Fountains of Tomball, and Henry S.
                         Miller Realty Management, LLC, Relators
Date motion filed*:      November 12, 2015
Type of motion:          Letter-Motion for Extension of Time to File Response to Petition
Parties filing motion:   Real Party in Interest Laurie Mejia-Rosa
Document to be filed:    Response to Mandamus Petition

Is appeal accelerated?      Yes (original proceeding).

If motion to extend time:
       Original due date:                 October 28, 2015
       Number of extensions granted:          0         Current Due Date: October 28, 2015
       Date Requested:                    December 10, 2015

Ordered that motion is:
            Granted
             If document is to be filed, document due: December 10, 2015.
                    No further extensions will be granted absent extraordinary circumstances.
            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________
       Because counsel states that two attorneys at his firm, who have not been lead counsel
       in the trial court proceeding for over a year, have been receiving all correspondence
       from this Court, the extension of time for the real party in interest to file a response to
       the petition is granted until December 10, 2015. See TEX. R. APP. P. 10.3(a)(1),
       10.5(b)(1)(C). As this is an original proceeding, no further extensions will be
       granted absent extraordinary circumstances. If attorneys Caj D. Boatright and Kala
       F. Sellers request designation as lead counsel, they must file a notice of appearance
       seeking such designation. See TEX. R. APP. P. 6.1(c), 6.2, 6.3(b).

Judge’s signature: /s/ Laura Carter Higley
                   
Date: November 16, 2015
November 7, 2008 Revision